Citation Nr: 0032545	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-02 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an anxiety disorder, to 
include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant and MM, observer.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1998 rating 
decision from the Pittsburgh, Pennsylvania, Regional Office 
(RO), which denied, as not well-grounded, service connection 
for an anxiety disorder.  The veteran perfected a timely 
appeal to that decision.

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in Washington, D.C., in August 
2000.

It should be noted that this case was originally developed on 
the issues of entitlement to service connection for a 
disability manifested by chest pain and difficulty breathing 
and a disability manifested by difficulty eating, claimed as 
residuals of exposure to Agent Orange.  However, during his 
personal hearing in August 2000, the veteran withdrew these 
issues from appellate consideration.


REMAND

The veteran contends, in essence, that he has an anxiety 
disorder, to include PTSD, as a result of his active service, 
which involved combat in Vietnam.

The service medical records show that the veteran was treated 
for complaints of headaches, an upset stomach and being 
nervous in August 1970.  Additionally, in a medical statement 
from the Westmore Primary Health Center dated in December 
1996, Dr. E. Gumm stated that he treated the veteran for 
complaints of anxiety and a panic attack from September 1995 
to July 1996.  He indicated that he prescribed the veteran 
Ativan as treatment for his anxiety symptoms.  Moreover, in a 
statement from D. Ramm, Ph.D., dated in August 1998, the 
private psychologist concluded that the veteran had a 
diagnosis of an anxiety disorder.  Furthermore, in medical 
statements from the Westmore Primary Health Center dated in 
April 1997 and July 2000, the private physician concluded, in 
essence, that the veteran suffered from a diagnosis of 
chronic anxiety disorder (panic disorder) secondary to his 
Vietnam experience.

The Board observes that the veteran has not been afforded the 
benefit of a comprehensive Department of Veterans Affairs 
(VA) psychiatric examination in conjunction with his claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the "fulfillment of the statutory duty 
to assist...includes the conduct of a thorough and 
contemporaneous medical examination...."  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  The Board therefore concludes 
that a VA examination would provide a record upon which a 
fair, equitable, and procedurally correct decision on the 
veteran's claim for entitlement to service connection for an 
anxiety can be made.  38 C.F.R. § 3.326 (2000).

Additionally, the veteran testified at his hearing before the 
undersigned Veterans Law Judge in Washington, D.C., in August 
2000 that he received treatment for his psychiatric disorder 
at Frick Hospital in Mt. Pleasant, Pennsylvania, within one 
week of his discharge from active service.  He also testified 
that he currently receives treatment at West Moreland 
Hospital, in Greensburg, Pennsylvania, and that he has 
received treatment from that medical facility since the mid 
1990's; however, to date, none of his treatment records have 
been associated with the claims folder.  On remand, the RO 
must obtain and associate with the claims folder any 
outstanding records of the veteran's treatment for this 
disability.  See 38 U.S.C.A. § 5107(a) (West 1991); Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit, which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VA Medical Center in 
Pittsburgh, Pennsylvania, dated since 
February 1972; Frick Hospital in Mt. 
Pleasant, Pennsylvania, approximately in 
January 1972 or early February 1972; and 
West Moreland Hospital, in Greensburg, 
Pennsylvania, dated since the mid 1990's; 
as well as from any other source or 
facility identified by the veteran.  If 
any requested records are unavailable, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should request a detailed 
description from the veteran of all 
claimed inservice stressors, including 
unit and duty assignment(s), as well as 
the places, dates, names, and any other 
information vital to verifying such 
stressors.  The importance of providing 
such information should be explained to 
the veteran, as should the consequences 
of a failure to do so.

3.  The RO should request all of the 
veteran's available service personnel 
records (not already in the claims 
folder), from the National Personnel 
Records Center (NPRC), 9700 Page 
Boulevard, St. Louis, Missouri 63132.  In 
the event a search for such evidence is 
unsuccessful, that fact should be 
documented for the record.

4.  Thereafter, the RO should make an 
initial determination as to whether or 
not the veteran engaged in combat with 
the enemy during service, as per 38 
U.S.C.A. § 1154 (b) (West 1991), 38 
C.F.R. § 3.304 (f), and the relevant case 
law.  If the RO determines that the 
veteran did not engage in combat with the 
enemy during service, it should attempt 
to verify the veteran's alleged 
stressors.

5.  The RO should review the file, 
prepare a summary of all stressors 
alleged by the veteran in connection with 
his claim for PTSD, and make a specific 
determination as to whether the evidence 
supports each such stressor.  The RO 
should also determine if the veteran's 
assertions pertaining to his involvement 
in combat are credible, and should make a 
finding as to whether he was engaged in 
combat during service.

This summary and all associated documents 
should be sent to the USASCRUR, 7798 
Cissna Road, Springfield, VA 22150.  They 
should be requested to provide any 
additional information beyond that 
already provided, which might corroborate 
the veteran's alleged stressors.

6.  The RO should then schedule the 
veteran for a VA psychiatric examination 
(if possible by a panel of psychiatrist, 
not psychologists) to determine the 
nature and etiology of any ascertainable 
psychiatric disorder.  All indicated 
psychological testing should be 
conducted.  On the basis of the current 
examination findings and information in 
the claims file, the examiner(s) should 
render an opinion as to the medical 
probability that any current psychiatric 
disorder, to include anxiety disorder, is 
causally related to military service and 
specifically comment on the significance, 
if any, of the service medical records 
dated in August 1970.

With respect to PTSD, if the RO found 
that the veteran engaged in combat with 
the enemy during service, it must inform 
the examiner(s) as to all of the 
veteran's claimed stressors.  However, if 
the RO found that the veteran did not 
engage with the enemy in combat, it must 
specify for the examiner(s) only the 
stressor or stressors that it determined 
are verified by the record and instruct 
the examiner(s) that only those events 
may be considered for the purpose of 
determining whether exposure to a 
stressor in service resulted in current 
psychiatric symptoms.  The claims folder 
should be made available to the 
examiner(s) in conjunction with the 
examination.  The examiner(s) must then 
evaluate the veteran and render an 
opinion as to whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  If the examiner(s) 
determine that the veteran has more than 
one psychiatric disorder, the 
relationship of each disorder to the 
other(s) (including etiological origin 
and secondary causation) and which 
symptoms are associated with each 
disorder should be determined.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  All necessary studies or 
tests are to be accomplished.

If the examiner(s) is unable to answer, 
with a reasonable degree of certainty, 
any question posed herein, he or she 
should so indicate.  Otherwise, the 
complete rationale for all opinion 
expressed and conclusions reached should 
be set forth in a typewritten report.

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  The RO should also ensure that all 
necessary development is undertaken in 
accordance with the recently enacted 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (to 
be codified at 38 U.S.C. § 5100, et 
seq.).

9.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for an anxiety 
disorder to include PTSD on the basis of 
all pertinent evidence of record (to 
include all that added to the record 
after the August 2000 hearing).  In so 
doing, the RO should weigh each item of 
evidence, and determine the veteran's 
credibility when matched against the 
medical records, lay statements, etc.

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

10.  If the benefit sought by the veteran 
continues to be denied, he and his 
attorney must be furnished a Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


